Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05/28/2021 is acknowledged.
Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/28/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim(s) 1-7 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aiba et al. (US20190380815, hereinafter referred to as Aiba).
Regarding claim 1, Aiba discloses a layered body having a structure in which two or more layers containing zirconia containing a stabilizer are layered, the layered body comprising at least (see Aiba at Page 6, Table 1, Example 6, disclosing an example of a body having two layers containing zirconia and a stabilizer): a first layer containing zirconia having a stabilizer content of higher than or equal to 4 mol% (see Aiba at Page 6, Table 1, Example 6, disclosing an example of a body having one layer with a stabilizer content of 4.4 mol% Y2O3); and a second layer containing zirconia having a stabilizer content different from that of the zirconia contained in the first layer (see Aiba at Page 6, Table 1, Example 6, disclosing an example of a body having a second layer with a stabilizer content of 5.0 mol% Y2O3).
Regarding claim 2, Aiba discloses the content of the stabilizer of the stabilizer-containing zirconia contained in the second layer is 1.5 mol% to 7.0 mol% (see Aiba at Page 6, Table 1, Example 6, disclosing an example of a body having a second layer with a stabilizer content of 5.0 mol% Y2O3).
Regarding claim 3, Aiba discloses the content of the stabilizer of the stabilizer-containing zirconia contained in the second layer is 5.0 mol% to 7.0 2O3).
Regarding claim 4, Aiba discloses the content of the stabilizer of the stabilizer-containing zirconia contained in the first layer is 4.0 mol% to 6.0 mol% (see Aiba at Page 6, Table 1, Example 6, disclosing an example of a body having one layer with a stabilizer content of 4.4 mol% Y2O3).
Regarding claim 5, Aiba discloses a difference between the stabilizer content in the first layer and the stabilizer content in the second layer is greater than or equal to 0.2 mol% (see Aiba at Page 6, Table 1, Example 6, disclosing an example of a body having a stabilizer different between the two layers of 0.6 mol%).
Regarding claim 6, Aiba discloses the stabilizer is one or more selected from the group consisting of yttria (Y2O3), calcia (CaO), magnesia (MgO), and ceria (CeO2) (see Aiba at Page 6, Table 1, Example 6, disclosing an example of a body wherein the stabilizer is Y2O3).
Regarding claim 7, Aiba discloses at least one of the layers contains alumina (see Aiba at Page 6, Table 1, Example 6, disclosing an example of a body comprising 0.05 mol% aluminum oxide, which examiner notes is synonymous with alumina).
Regarding claim 13, Aiba discloses the layered body is a calcined body (See Aiba at [0045], disclosing the ceramic may be a temporary calcined body).
Claim(s) 8-12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aiba et al. (US20190380815, hereinafter referred to as Aiba).
Regarding claims 8 and 9, Aiba does not explicitly disclose a warp measured using a thickness gauge according to JIS B 7524:2008 is less than or equal to 1.0 mm or a warp measured using a thickness gauge according to JIS B 7524:2008 is less than or equal to 0.2 mm, however, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. 
Regarding claim 10, Aiba discloses the layered body is a sintered body (see Aiba at [0073], disclosing a sintered body was prepared).
Regarding claim 11, Aiba does not explicitly disclose a density measured through a method according to JIS R 1634 is 5.7 g/cm3 to 6.3 g/cm3, however this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 12, Aiba does not explicitly disclose a zirconia layer of which a total light transmittance with respect to light having a wavelength of 600 nm at a sample thickness of 1.0 mm is 30% to 50%, however, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 14, Aiba does not explicitly disclose a density is 2.4 g/cm3 to 3.7 g/cm3, however this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 
Claims 1-2, 4-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US20130221554, hereinafter referred to as Jung).
Regarding claim 1, Jung discloses a layered body having a structure in which two or more layers containing zirconia containing a stabilizer are layered, the layered body comprising at least (see Jung at the Title, disclosing a multi-layer zirconia dental blank): a first layer containing zirconia having a stabilizer content of higher than or equal to 4 mol% (see Jung at Page 5, Table 1, disclosing an example of a multi-layered zirconia dental blank with a Y2O3 content of 6.0-7.0 wt.% in one layer, with the sum total of ZrO2+HfO2+Y2O3 totaling greater than 99.00 wt.%; taking HfO2 as 0%, ZrO2 as 93-94%, and the sum total of 100%, which provides a range of Y2O3 from 3.44-3.99 mol. %, which when considering the claimed number of significant figures rounds to 3-4 mol. % Y2O3 in this layer, which overlaps with the claimed range.); and a second layer containing zirconia having a stabilizer content different from that of the zirconia contained in the first layer (see Jung at Page 5, Table 1, disclosing an example of a multi-layered 2O3 content of 4.9-5.35 wt. %). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding claim 2, Jung discloses the content of the stabilizer of the stabilizer-containing zirconia contained in the second layer is 1.5 mol% to 7.0 mol% (see Jung at Page 5, Table 1, disclosing an example of a multi-layered zirconia dental blank with a Y2O3 content of 4.9-5.35 wt. %; taking HfO2 as 0%, ZrO2 as 97%, and the sum total of 100%, which provides a range of Y2O3 from 2.82-3.08 mol. %, which when considering the claimed number of significant figures rounds to 3-3 mol. % Y2O3 in this layer, which overlaps with the claimed range.). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding claim 4, Jung discloses the content of the stabilizer of the stabilizer-containing zirconia contained in the first layer is 4.0 mol% to 6.0 mol% (see Jung at Page 5, Table 1, disclosing an example of a multi-layered zirconia dental blank with a Y2O3 content of 6.0-7.0 wt.% in one layer, with the sum total of ZrO2+HfO2+Y2O3 totaling greater than 99.00 wt.%; taking HfO2 as 0%, ZrO2 as 93-94%, and the sum total of 100%, which provides a range of Y2O3 from 3.44-3.99 mol. %, which when considering the claimed number of significant figures 2O3 in this layer, which overlaps with the claimed range.). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding claim 5, Jung discloses a difference between the stabilizer content in the first layer and the stabilizer content in the second layer is greater than or equal to 0.2 mol% (see Jung at Page 5, Table 1, disclosing an example of a multi-layered zirconia dental blank with a Y2O3 content of  6.0-7.0 wt. % in one layer, and 4.9-5.35 wt. % in the second layer; which as disclosed above provides a Y2O3 difference between the layers of 0-1 mol. %, which overlaps with the claimed range). 
Regarding claim 6, Jung discloses the stabilizer is one or more selected from the group consisting of yttria (Y2O3), calcia (CaO), magnesia (MgO), and ceria (CeO2) (see Jung at Page 5, Table 1, disclosing an example of a multi-layered zirconia dental blank with a Y2O3 content).
Regarding claim 7, Jung discloses at least one of the layers contains alumina (see Jung at [0110], disclosing that other additives include Al2O3, which Examiner notes is synonymous with alumina).
Regarding claim 8 and 9, while Jung does not explicitly disclose a warp measured using a thickness gauge according to JIS B 7524:2008 is less than or equal to 1.0 mm, or a warp measured using a thickness gauge according to JIS B 
Regarding claim 10, Jung discloses the layered body is a sintered body (see Jung at [0023], disclosing the dental blank is sintered).
Regarding claim 11, while Jung does not explicitly disclose a density measured through a method according to JIS R 1634 is 5.7 g/cm3 to 6.3 g/cm3, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 12, while Jung does not explicitly disclose a zirconia layer of which a total light transmittance with respect to light having a wavelength of 600 nm at a sample thickness of 1.0 mm is 30% to 50%, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 14, while Jung does not explicitly disclose a density is 2.4 g/cm3 to 3.7 g/cm3, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        





/CAMERON K MILLER/Examiner, Art Unit 1731